Carpenter, J.
This court decided in Denison v. Denison, 16 Conn., 34, that where the declaration consists of several counts, and the claim stated in each count was less than seventy dollars, although the aggregate of the several claims was greater than that sum, the Superior Court had not jurisdiction of the case. The city court of Waterbury therefore had no jurisdiction of this case, unless the demand stated in some one' count' in the declaration exceeded the sum of fifty dollars. The declaration consists of two counts, neither of which, on its face, is within the jurisdiction of the court. The first is special, on a promissory note of less than fifty dollars. The second is general, embracing in one several of the common counts. . There is but one debt, of fifty dollars, stated in this count; but the consideration is variously stated, as money had and received, money paid and expended, money lent and advanced, goods sold, work and labor done, and an account stated. ' That the pleader intended to describe but one debt, is apparent, not only from the manner in which the indebtedness is described, but also from the manner in which' the promise is alleged. That allegation is, that the defendant “ undertook, and faithfully promised the plaintiff to pay to him said sum of money,” &c. The declaration does not state an indebtedness consisting of several items, each of *549the amount of fifty dollars, and amounting to a larger sum in the aggregate. The case therefore does not fall within the principle established in Main v. First School District of Preston, 18 Conn., 214. But if there was any doubt upon this point it is effectually removed by the bill of particulars, which limits this count to a single item which is less than fifty dollars. Thus far the case of Denison v. Denison seems to be decisive of this.
But it may be said that the note is admissible under the seQond count as evidence of money had and received; and that the amount of the note, added to the demand for rent, exceeds the sum of fifty dollars, and therefore that the sum provable under this count is within the jurisdiction of the court.
To this claim there are two answer’s.
1. The jurisdiction of the court is determined by the amount of indebtedness stated in the declaration, and not by the amount proved due on the trial. Newtown v. Danbury, 3 Conn., 553. When the amount stated is less than the amount required, jurisdiction cannot be conferred by proving a greater amount. So on the other hand, when the amount stated is within the jurisdiction of the court, it cannot be taken away by proving a less amount.
2. The item of indebtedness described in the bill of particulars, being for balance of rent, cannot be the basis of a recovery under either count in the declaration. And it is not competent for the plaintiff to confer jurisdiction upon the city court in respect to the note, by inserting in his bill of particulars a demand not provable under the declaration.
On the whole we ai’e satisfied that the case was not within the jurisdiction of the city court, and that there is no error in the judgment of the court below.
In this opinion the other judges concurred.